Per Curiam.
After being convicted of robbery by Judge Shirley B. Jones, sitting without a jury in the Criminal Court of Baltimore, the appellant Johnson was sentenced to a term of six years. His sole contention on appeal is that the evidence produced by the State was not sufficient to support his conviction.
The victim of the robbery was a Mrs. Georgianna Sinkier, who testified that while she was walking home from work late *697at night, two- young men jumped her and one put his hand over her mouth and choked her while the other, the appellant Johnson, violently tore her purse from her hand. About five minutes later the police arrived and drove her in the direction her assailants had run. Within four blocks of the crime they came upon two boys who ran when they saw the police car. Mrs. Sinkler immediately identified them as the two who had robbed her. The next morning she picked out the same two^ boys as her assailants in a police line-up. Finally, at the trial she repeated her identifications.
It is clear that the identifications by Mrs. Sinkler were enough to support the conviction. Bailey v. State, 226 Md. 353. In addition, the testimony as to the flight of the appellants from the police had probative value under the circumstances. Braxton v. State, 234 Md. 1, 4.

Judgment affirmed.